Citation Nr: 1141276	
Decision Date: 11/07/11    Archive Date: 11/21/11

DOCKET NO.  08-22 199	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a right knee disability.




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel



INTRODUCTION

The Veteran served on active duty from June 2000 to June 2003 and from March 2005 to September 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  During the pendency of the Veteran's appeal, his claims folder was transferred to the RO in Indianapolis, Indiana.


FINDING OF FACT

The Veteran currently has a right knee disability variously diagnosed as retropatellar pain syndrome and chondromalacia, and there is a reasonable basis for attributing such disability to his active military service.


CONCLUSION OF LAW

The Veteran has right knee chondromalacia and retropatellar pain syndrome that are the result of injury incurred during active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The Veteran is claiming entitlement to service connection for a right knee disability.  His claim is based on multiple traumas to his right knee as a result of his military duties as being an airborne infantryman and from being in combat.

The Veteran had two periods of active duty.  He served on active duty from June 2000 to June 2003, to include combat service in Afghanistan from June 2002 to December 2002.  The Veteran also earned his parachutist badge during his first period of service.  

He had a second period of active service from March 2005 to September 2006.  He was deployed to Iraq in his second period of service.  The Veteran received a medical discharge from service, due to diabetes mellitus, type I, in September 2006.

The service treatment records (STRs) for the Veteran's first period of service show treatment for complaints of right knee pain of several days duration in May 2002.  The pain developed as a result of what was defined as a "RBA run."  The Veteran was assessed as having a contusion to the right knee.  He was treated for complaints of bilateral knee pain of six months duration in December 2002.  He also complained of chronic shin splints at that time.  X-rays at that time were negative for evidence of arthritis.  The assessments were chronic bilateral retropatellar pain and bilateral lateral tibial shin splints.  The Veteran was treated for complaints related to his shin splints on several other occasions prior to his release from active duty.

The STRs do not contain a copy of a separation examination for the first period of service.  Nor is there a copy of a reenlistment physical examination for the second period of service.  

The STRs for the second period of service reflect treatment for complaints related to a right knee injury in May 2005.  The Veteran was running and heard a pop in his knee.  The assessments at that time were retropatellar pain syndrome (RPPS) and medical meniscus tear.  A magnetic resonance imaging (MRI) study of the right knee was ordered.  A June 2005 clinical follow-up noted the Veteran had a two-year history of right knee pain.  A prior diagnosis of RPPS had been made.  The Veteran reported he had been taking glucosamine with chondroitin with positive results.  

The results of the MRI were reviewed.  The report said there was small joint effusion but no cartilage defect or bone contusion.  The ligaments and quadriceps tendon were intact.  There was no significant meniscal pathology.  The impression was that there was minimal joint effusion but otherwise unremarkable MRI of the right knee.  The clinical assessment was joint pain localized in the right knee.  The Veteran was seen again for complaints of right knee pain in August 2005.  The assessment was right knee inflammation.  

The Veteran's sought treatment for symptoms related to his diabetes mellitus in February 2006.  He was med-evaced from his assignment in Iraq to a medical facility in Germany and then returned to the United States.  The Veteran had a medical evaluation board (MEB) in May 2006.  A narrative summary, prepared in conjunction with the MEB, primarily addressed the Veteran's diabetes.  However, the Veteran's problems with his right knee were noted as was the negative MRI report of June 2005.  The assessment was right knee pain, acceptable.  (This meant that, unlike the Veteran's diabetes, the right knee pain did not make the Veteran unfit for further service.)

The Veteran was also afforded an examination at a VA facility while still on active duty in May 2006.  The report said the purpose of the examination was in conjunction with the MEB.  The examiner recorded a history of injury to the right knee in 2002.  He said the symptoms were pain and swelling.  On physical examination the Veteran was said to have a range of motion of 0 to 140 degrees.  Muscle strength was said to be 5/5.  There was no palpable swelling, joint effusion or tenderness noted.  The examiner said that although the Veteran complained of "left knee," there was no change in range of motion with repetition.  It is presumed that the examiner was referring to the Veteran complaining of right knee pain as opposed to the left knee.  The examiner said x-rays showed minimal joint effusion.  That was also the examiner's final diagnosis for the right knee.

The Veteran underwent Physical Evaluation Board (PEB) processing in June 2006.  He was found to be permanently disabled as a result of his diabetes.  However, no findings were made in reference to the right knee as the condition was termed as medically acceptable.

The agency of original jurisdiction (AOJ) denied service connection in October 2006.  The AOJ acknowledged treatment for right knee complaints in service but held that there was no evidence of a chronic disability to establish service connection.  The AOJ incorrectly determined that the VA examiner had based his assessment of joint effusion of the right knee on the MRI of June 2005.  The VA examiner report clearly referred to a contemporary x-ray report in making the diagnosis.

VA treatment records reflect that the Veteran was seen on several occasions for complaints of right knee pain in October 2007.  An x-ray from October 17, 2007, was reported as normal.  An orthopedic consult of October 29, 2007, provided an impression of RPPS.  An outpatient entry from February 2008 noted that the Veteran complained of bilateral knee pain.  On examination there was no pain or tenderness of the left knee; however, the examiner said most of the symptoms were in the parapatellar area in particular and slightly on the medial side.  The Veteran had a range of motion of 0 to 135 degrees.  The ligaments were intact.

The entry reported that x-rays of the knees were normal.  The examiner attributed the Veteran's knee pain to chondromalacia.  The Board notes that the examiner referenced the Veteran's left knee; however, a review of the entry reflects that the examiner had previously found no evidence of pain or tenderness of the left knee and that the Veteran's symptoms were in the right knee.  Therefore, the Board concludes that the assessment of chondromalacia is applicable to the Veteran's right knee.

The Veteran was afforded a VA examination that included examination of his lower extremities in regard to a separate claim for service connection for shin splints in May 2008.  The Veteran said the onset of symptoms for his shin splints was in service as a result of being in the airborne infantry and running 5-10 miles a day as well as deploying with heavy equipment loads.  The Veteran had a range of motion for the right knee of 0 to 130 degrees with pain at 126 degrees of flexion.  X-rays of both tibiae and fibulae were done as part of the examination.  The final impression was that the x-rays were normal.  However, the report stated that mild degenerative changes were noted.  The report did not indicate where the degenerative changes were located or whether the degenerative changes involved either the knee or ankle joints.  The examiner provided a diagnosis of arthritis of the right knee.  No opinion was provided.  

The AOJ granted service connection for bilateral shin splints by way of a rating decision dated in May 2008.  Service connection for a right knee disability remained denied and the AOJ issued a statement of the case (SOC) confirming the denial in July 2008.

II.  Analysis

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In the alternative, the chronicity provisions of 38 C.F.R. § 3.303(b) are applicable where evidence, regardless of its date, shows that a veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  Such evidence must be medical unless it relates to a condition as to which under case law of the United States Court of Appeals for Veterans Claims (Court) or the United States Court of Appeals for the Federal Circuit (Federal Circuit), lay observation is competent.  

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).  

"Chondromalacia patella is defined as the premature degeneration of the patellar cartilage, the patellar margins are tender so that pain is produced when the patella is pressed against the femur."  Odiorne v. Principi, 3 Vet. App. 456, 458 (1992)

"Degenerative joint disease, or osteoarthritis, is defined as arthritis of middle age characterized by degenerative and sometimes hypertrophic changes in the bone and cartilage of one or more joints and a progressive wearing down of apposing joint surfaces with consequent distortion of joint position usually without bony stiffening."  Giglio v. Derwinski, 2 Vet. App. 560, 561 (1992).

The Board notes that the Veteran's representative has raised the contention that injury to the right knee should be presumed in light of the Veteran's combat service.  The Board acknowledges the argument and notes the Veteran's combat service as evidenced by his being awarded a Combat Infantryman Badge (CIB).  In that case, if an injury or disease is alleged to have been incurred or aggravated in combat, such incurrence or aggravation may be shown by satisfactory lay evidence, consistent with the circumstances, conditions, or hardships of combat, even if there is no official record of the incident.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2011).  

In light of the multiple STR entries documenting right knee complaints and treatments, and the post-service VA entries, the application of 38 U.S.C.A. § 1154(b), the combat injury presumption, is not required in this case.  The evidence clearly establishes a right knee condition in service, and after.

The Veteran's STRs establish right knee problems during his first period of service.  The May 2002 entry reflected an injury to the right knee and provided a diagnosis of contusion.  The December 2002 entry provided the first of many diagnoses of retropatellar pain.

The STRs for the second period of service documented several instances of treatment for complaints of right knee pain with a diagnosis of RPPS in May 2005.  Although the June 2005 MRI was negative for indications of arthritis or ligament damage, joint effusion was confirmed.

The Veteran's right knee problems were significant enough to be included with his MEB, although labeled as medically acceptable.  The same is true for the PEB findings.  The right knee pain was still noted although not found to be a disability for military purposes.  

The May 2006 VA examiner cited to contemporaneous x-rays as showing joint effusion and thus, made that diagnosis.  Contrary to the AOJ's finding in the rating decision, the diagnosis was not based on a year-old MRI report.  It was a current finding.  Otherwise, given the normal range of motion and other physical findings, such a diagnosis would have been in error.

The October 2007 and February 2008 VA entries established diagnoses of RPPS and chondromalacia, respectively.  The May 2008 VA examiner provided a diagnosis of arthritis although there was not x-ray evidence to support this diagnosis.  Still, a disability of the right knee was diagnosed and was not attributed to any intercurrent cause.

Upon review of the evidence, the Board finds that the STRs establish the presence of a chronic disorder in service.  The STRs for the second period of service reflect a continuity of symptoms of the chronic disorder throughout that brief period of service; symptoms sufficient enough to include the right knee on the MEB and PEB.  The post-service VA treatment records reflect additional findings of a continuity of symptoms as does the May 2008 VA examination report.  See Savage, supra; see also Davidson v. Shinseki, 581 F.3d 1313   (Fed. Cir. 2009).  The evidence is such that service connection is granted for a right knee disability.


ORDER

Entitlement to service connection for right knee chondromalacia and retropatellar pain syndrome is granted.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


